Citation Nr: 9917180	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-43 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had qualifying active service from May 23, 
1945, to August 15, 1945, while in the United States Merchant 
Marine, pursuant to 38 C.F.R. § 3.7(x)(15) (1998).  

This matter was originally appealed to the Board of Veterans' 
Appeals (Board) from a regional office (RO) administrative 
decision of April 1992.  In January 1997, the Board denied 
the appeal, and, subsequently, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court").  In 
November 1998, the Court vacated the Board decision and 
remanded the matter for readjudication.  [redacted]  


REMAND

Basic eligibility for nonservice-connected pension benefits 
was previously denied on the basis that the appellant did not 
have the requisite 90 days of wartime service.  38 U.S.C.A. 
§§ 1521(j) (West 1991).  As an initial matter, we observe 
that the appellant has been credited with 82 days of active 
service, although the actual number of calendar days 
comprising the relevant time period is 85 days, inclusive of 
the first and last days.  If the RO has legal support for its 
method of computing the number of days of active service, 
such legal authority to should be cited.  

The appellant has contended that his period of wartime 
service should extend beyond August 15, 1945, because he was 
not discharged from his ship until January 1946, and his ship 
was involved in hostilities after August 15, 1945.  The Board 
found that because the termination date for recognition of 
active service for Merchant Marines in Oceangoing Service was 
August 15, 1945, and that only the Secretary of Defense could 
certify active service, active service could not extend 
beyond that date.  38 C.F.R. § 3.7(x)(15) (1998).  However, 
the Court found that the Board had failed to explain why the 
provisions pertaining to authorized travel, set forth in 
38 U.S.C.A. § 101(21)(E) and 38 C.F.R. § 3.6(b)(6), were not 
for application.  The Court noted that Oceangoing Merchant 
Marine Service during the relevant time period was considered 
active duty for the purposes of all laws administered by VA, 
and directed the Board to address why the termination date of 
August 15, 1945, preempted the application of other VA laws 
and regulations, i.e., those pertaining to authorized travel, 
38 U.S.C.A. § 101(21)(E) and 38 C.F.R. § 3.6(b)(6).  

The Court also concluded that: 

. . . the Board did not address why any 
service during the specified time period 
is not subject to all law and regulation 
otherwise administered by VA, so that VA 
is free to - indeed, must - apply the law 
set forth in section 101(21)(E) and its 
own regulation (§ 3.6(b)(6)) in terms of 
determining what travel to and from active 
duty was "authorized."  

This statement suggests that the Court is requiring a 
determination as to whether there was, in fact, authorized 
travel in this case.  Moreover, before a decision as to the 
application of the cited law and regulation can be reached, 
it must first be determined whether the issue is before us, 
i.e., whether the appellant had authorized travel which would 
extend his service to 90 days.  

In addition, although not mentioned specifically by the 
Court, in view of the reference in its decision to all laws 
and regulations administered by VA, it is apparent that the 
potential applicability of 38 C.F.R. § 3.6(b)(7) in this case 
must also be considered.  This regulation provides that:

A person discharged or released from a 
period of active duty, shall be deemed to 
have continued on active duty during the 
period of time immediately following the 
date of such discharge or release from 
such duty determined by the Secretary 
concerned to have been required for him or 
her to proceed to his or her home by the 
most direct route, and, in all instances, 
until midnight of the date of such 
discharge or release.

38 C.F.R. § 3.6(b)(7) (1998).  Because the appellant's 
credited Merchant Marine service was under the jurisdiction 
of the Coast Guard, the "Secretary concerned" means the 
Secretary of Transportation.  38 U.S.C.A. § 101 (27) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1(g) (1998).  

Thus, the RO must attempt to obtain verification of whether 
the appellant had authorized travel, and for a determination 
of the time required to proceed to his home.  The appellant 
should also be informed that such information is sought, and 
requested to provide any information he may have on this 
matter.  In addition, the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the appellant or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must attempt to obtain evidence 
from the appropriate service department as 
to whether the appellant had authorized 
travel to or from his ship which was not 
included in his previous active duty 
determination.  If so, the number of days 
of authorized travel should be provided.  
All requests for this information and 
responses from the service department 
should be included in the claims file. 

2.  The RO must also attempt to obtain, 
from the Secretary of Transportation, a 
determination as to the length of time 
that would have been required for the 
appellant to proceed to his home by the 
most direct route, at the termination of 
his active service.  See 38 C.F.R. § 
3.6(b)(7) (1998).  All requests for this 
information and responses from the 
department should be included in the 
claims file. 

3.  The RO should notify the appellant 
that he should submit any information in 
his control or possession which may verify 
authorized travel or allowed travel time, 
or other additional evidence and argument 
in support of his claim. 

4.  After the development requested above 
has been completed, the RO should review 
the appellant's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

5.  Thereafter, the RO should compute the 
appellant's active service, providing 
citation to the applicable legal authority 
if a method is used which does not reflect 
actual calendar days (e.g., for the 
currently verified period from May 23 to 
August 15, 1945, there were 85 calendar 
days, inclusive, while the RO noted 82 
days of service).  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, which 
discusses all relevant evidence, and 
provides citation to all relevant law and 
regulations.  

After completion of the requested development, the appellant 
and his representative should be afforded an opportunity to 
respond to the supplemental statement of the case.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









